Citation Nr: 0616779	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-01 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of L2-L3 and L5-S1, currently rated as 10 
percent disabling, from an initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on periods of active duty from January 
1949 to September 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision rendered by the Nevada, 
Reno, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to an increased evaluation for 
degenerative joint disease of L2-L3 and L5-S1 is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran has tinnitus that began during his active 
military service.


CONCLUSION OF LAW

Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Service Connection - Tinnitus

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran contends that he currently suffers from tinnitus 
as a result of in-service noise exposure, and that service 
connection for tinnitus is appropriate.  After a review of 
the evidence, the Board finds that the record supports his 
contentions, and that entitlement to service connection for 
tinnitus is warranted.  

While the veteran's service medical records do not show 
complaint, treatment, or diagnosis of tinnitus, his service 
personnel records show that he was a member of the USARPAC 
Rifle Team, was assigned to a Marksmanship Training Unit as 
well as multiple Infantry units utilitizing heavy artillery, 
and received a Distinguished Marksman Badge during his 
lengthy active service.  The Board accepts this documentation 
as corroboration of his assertion of noise exposure in 
service.  

The record contains varying accounts of the onset of the 
veteran's current diagnosed disability of tinnitus.  In a 
June 2003 VA examination report, the examiner detailed that 
the veteran suffered from constant bilateral tinnitus and 
reported that the veteran had indicated the date of onset was 
"about 10 years".  Thereafter, the examiner only opined 
that the "most likely etiology of tinnitus" was due to the 
aging process.  However, in April 2005, the veteran testified 
that he had misunderstood the June 2003 VA examiner's 
question during the examination concerning the duration and 
onset of his current tinnitus disability.  In the hearing, 
the veteran clarified that his tinnitus had started 30 years 
ago and had maintained a gradual increase in severity since 
that time.  In addition, the veteran indicated that he did 
not have adequate hearing protection while in service and 
sometimes used cotton or old plugs in his ears during in-
service noise exposure.  In his claim, filed in April 2003, 
he reported that his tinnitus began in 1965.     

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Based upon the evidence of record, the Board exercises 
reasonable doubt in favor of the veteran by finding that his 
current tinnitus disability was incurred during service.  The 
opinion that the veteran's tinnitus is not related to his 
military service is based on the incorrect factual premise 
that the tinnitus began only 10 years before the 2003 VA 
examination.  Evidence of record in this case is equally 
balanced in favor of and against the claim as to etiology of 
the veteran's current tinnitus disability.  Therefore, the 
Board finds the evidence is in relative equipoise and that 
entitlement to service connection for tinnitus is warranted.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

This decision grants entitlement to service connection for 
tinnitus.  Consequently, the Board finds no need to further 
discuss compliance with VA's duties to notify and assist the 
veteran concerning this claim.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The veteran last had VA examination to evaluate his service-
connected lumbar disability in June 2003.  In the April 2005 
hearing, the veteran indicated that his service-connected 
lumbar disability had increased since that time.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).  If an examination is scheduled, 
the appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  After contacting the veteran for any 
additional information concerning the 
private treatment provider and securing 
authorization to request necessary 
records, obtain any available physical 
therapy treatment records for the 
veteran's service-connected lumbar spine 
disability for the time period from April 
2002 to the present.

2.  Thereafter, schedule the veteran for 
an examination to determine the current 
severity of his service-connected lumbar 
spine disability.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected lumbar spine 
disability.  Any necessary related 
studies, including range of motion tests 
and X-rays, should be performed.  Send 
the claims folder to the examiner for 
review.  

3.  Readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for degenerative joint disease of L2-L3 
and L5-S1.  If the claim remains denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


